Citation Nr: 1622495	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), dysthymic disorder, bipolar disorder, acute manic depression, anxiety disorder, impulsive disorder, and adjustment disorder.

2.  Entitlement to service connection for a lumbar spine disability, to include a slipped disk.

3.  Entitlement to service connection for lung disease, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal has been certified to the Board by the RO in San Diego, California.  The Veteran testified at a videoconference hearing before the undersigned in October 2014.  A transcript of the hearing is of record. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issues set forth on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

This case was remanded by the Board in January 2015.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's remand must be conducted prior to adjudication.  Unfortunately, there has not been substantial compliance with the prior remand directives.  Thus, while the Board sincerely regrets the delay another remand is required.  

Acquired psychiatric disability

The Veteran asserts he developed a psychiatric disability due to an incident during service in which he was ordered to clean within a confined space that was very hot near a boiler.  The Veteran states it was approximately 200 degrees and a fellow soldier "almost died up there" and that he felt fearful for his own life.  The Veteran felt that the individual who ordered him to clean was "a murderer" for disregarding his safety.  See Hearing Transcript P. 11.  The Veteran is competent to describe his reaction to being ordered to perform work in an area he considered unsafe. 

In January 2015, the Board remanded this case and directed the AOJ to obtain a VA examination to determine the nature and etiology of any psychiatric disability.  The Board specifically indicated that the examiner must take into account the Veteran's credible reports of exposure to in-service heat stress environments and rage in assignments as an electrical/mechanical repairman aboard ship.  

The Veteran was provided with a VA psychiatric examination in June 2015.  The examiner opined, among other things, that the Veteran does not have PTSD.  Regarding the claimed in-service stressor, the examiner wrote only that the Veteran had "a few events" and that "there were incidents when asked by First Class to clean up an engine room 'main space' that was quite hot."  In the section outlining the criterion for PTSD, the examiner did not provide a response regarding whether the Veteran experienced exposure to actual or threatened death or serious injury.  The examiner also did not provide a response regarding whether the Veteran experiences symptoms associated with the traumatic event, despite the Veteran's assertion that he experiences rage due to this incident.  

Based on the June 2015 examination report, the Board determines the examiner did not adequately consider the Veteran's claimed in-service stressor, including his fear of death or serious injury, or his rage symptoms ever since the incident with the boiler.  On remand, the June 2015 examiner should be requested to once again review the entire electronic claims file, and to provide an addendum opinion regarding the nature and etiology of any psychiatric disability.

Lumbar Spine Disability

Following the Board's January 2015 remand, the Veteran was provided with a VA examination in June 2015 to determine the nature and etiology of any lumbar spine disability.  This examination was not adequate because outstanding treatment records pertaining to the Veteran's back were not obtained beforehand.

The Veteran asserts he has a lumbar spine disability as a result of carrying heavy objects, crawling on his hands and knees, and sleeping on a bad mattress during service.  He indicates he was diagnosed with a slipped disc at either L3 or L5.  See Hearing Transcript P. 22.  According to the June 2015 examination, the Veteran had X-ray's and an MRI of his back done about 8 years ago but those were not available to review.  Despite their unavailability, the examiner did not order any diagnostic testing to rule out arthritis or disc pathology in light of the Veteran's history.  

The Board notes that, according to the Veteran's application for social security disability benefits, an X-ray of the low back was performed in October 2006 at the Detroit VA medical center.  There is no mention of an MRI.  On remand, the AOJ should obtain the October 2006 X-ray and also request that the Veteran identify any other diagnostic testing he received to his low back.  Once additional medical records are obtained, they should be forwarded to the June 2015 examiner for an addendum regarding the nature and etiology of any lumbar spine disability. 

Lung Disease

The Veteran asserts he has a current lung disease resulting from exposure to asbestos in service.  While the Veteran was diagnosed with bronchitis and tuberculosis in service, the record does not contain evidence of a current chronic lung disease.  For example, none of the treatment reports of record specifically diagnose him with lung disease or a respiratory condition during the appeal period.  On the contrary, multiple treatment reports reflect the Veteran's lungs have been "clear to auscultation", or that he otherwise has had normal respiration.  See, e.g., July 2011, July 2013, July 2014 VA treatment records.  A VA examination dated June 2015 and a VA medical opinion dated October 2015 indicate recent X-rays and pulmonary function testing results were normal, and that there is insufficient evidence of a current respiratory condition.  

Nevertheless, a remand is necessary because the Veteran testified at his October 2014 hearing that he became frustrated with the care he received through VA and sought treatment at Scripps Hospital for his lung condition.  He testified he was seen in the emergency room for a respiratory infection.  See Hearing Transcript P. 39.  Efforts to obtain these records have not been associated with the claims file.  On remand, the records must be secured and a VA medical opinion must be obtained regarding whether the Veteran has a current lung disease or respiratory condition, and if so, whether it is at least as likely as not attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran pursuant to 38 C.F.R. § 3.304(f)(5) that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the personal assault stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See April 2016 appellate brief (VA must help the claimant in obtaining evidence of stressors which may include statements from witnesses or alleged perpetrators identified by the Veteran).

2.  Obtain and associate with the claims file all outstanding treatment records identified by the Veteran.  This specifically includes the October 2006 lumbar spine X-ray performed at Detroit VAMC, and records from Scripps Hospital pertaining to the Veteran's lungs.  

In addition, the Veteran should be requested to identify any diagnostic testing/treatment of his back other than the October 2006 X-ray and the September 2008 assessment of L5 spina bifida occult at Mount Clemons.  

3.  If additional X-ray and/or MRI results are obtained pertaining to the Veteran's lumbar spine, the records should be forwarded to the physician who performed the June 2015 VA examination of the lumbar spine for an addendum opinion.  If the examiner determines that an in-person examination or additional diagnostic testing is necessary, it should be scheduled.

The examiner should opine as to the following:

(i) Explain whether spina bifida occult (see September 2008 diagnosis of such in private medical records from Mount Clemons) is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(iii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that spina bifida occult pre-existed active service.

(iv)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing spina bifida occult WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(v) Regarding kyphosis, which was noted on entrance to service and at the time of separation, and which the examiner noted to be developmental, please address whether such is a developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(vi)  If it is a developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(vii)  If kyphosis is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during his period of service?

(viii)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

(ix)  With respect to any back disorders not addressed above and which did not pre-exist service, is it at least as likely as not (probability of 50 percent or greater) that such disorder is the result of disease or injury incurred during active service-to specifically include credible reports of injuries from heavy lifting and hitting his head, as reported by the Veteran, and the Veteran's claim of continuing low back pain since then.  

Note that the lack of low back treatment in service does not diminish the credibility of the Veteran's statements that he experienced low back pain and injuries in service.

The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean ""within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.  

If the AOJ is not able to obtain any additional diagnostic testing results pertaining to the Veteran's lumbar spine, a new VA examination of the low back should be conducted, and X-rays should be performed as part of the examination.  Any other diagnostic testing deemed necessary by the examiner should also be performed, if applicable.

The examiner should provide a rationale for each opinion.

4.  Contact the examiner who performed the June 2015 VA psychiatric examination and request an addendum.  The examiner should review the entire claims file, including the hearing transcript, and offer opinions as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizotypal personality disorder was subject to superimposed injury or disease in service that resulted in additional disability.
With respect to psychiatric disorders that have been diagnosed by VA since the Veteran filed his claim in 2008, namely, intermittent explosive disorder, dysthymia, depressive disorder and disruptive behavior disorder, is it at least as likely as not that such disorders had onset in or are related to service.  See VA treatment records dated in August 2008 (intermittent explosive disorder), September 2008 (dysthymia), January 2011 (depressive disorder) and June 2011 (disruptive behavior disorder).  The examiner should reconcile the various diagnoses to the extent possible.

The examiner should also address whether the Veteran has PTSD and, if so, whether such is at least as likely as not related to an in-service stressor, including claimed personal assault.  In this regard, the medical or mental health professional should provide an opinion as to whether a personal assault occurred.  

The examiner must address the Veteran's credible reports of exposure to in-service heat stress environments and rage in assignments as an electrical/mechanical repairman aboard ship, as reported by the Veteran.  

Specifically, the examiner must address the Veteran's credible assertion that he experienced fear of death or serious injury when ordered to clean near a 200 degree boiler, and, that he considered his commanding officer to be a murderer, resulting in rage symptoms ever since this incident.  If the Veteran does not have PTSD, the examiner should explain why the criteria for PTSD are not met.

The examiner should provide a rationale for each opinion.

If the examiner is not available, the requested opinions should be provided by a suitable substitute.  If the clinician determines that an examination is required in order to provide the requested opinions, one should be scheduled.

5.  Following receipt of medical records from Scripps Hospital pertaining to the Veteran's lungs, forward the additional medical records to either the June 2015 VA examiner or the author of the October 2015 VA opinion for an addendum regarding whether sufficient evidence exists that the Veteran has been diagnosed with a chronic lung disease or respiratory disability during the appeal period, and if so, whether it is at least as likely as not (50 percent probability or greater) that any chronic lung disease or respiratory disability had its onset, or is otherwise etiologically related to, active service, to include exposure to asbestos.  A complete rationale for the opinion should be provided.  

6.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


